                                                                   1
                                                                   2
                                                                   3
                                                                   4
                                                                   5
                                                                   6
                                                                   7
                                                                   8
                                                                   9
                                                                   10                         UNITED STATES DISTRICT COURT
                                                                   11                       CENTRAL DISTRICT OF CALIFORNIA
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13   DESERET TRUST COMPANY, a Utah                  CASE NO. 8:18-cv-01180-DOC-KES
             L.L.P.




                                                                   14   non-profit corporation, as successor-trustee
                                                                        of the MELANIE L. BASTIAN TRUST
                                                                   15   dated July 25, 2001, as amended, C.            [PROPOSED] PROTECTIVE
                                                                        RICHARD BASTIAN, an individual,                ORDER
                                                                   16   ROBERT A. BASTIAN, an individual,
                                                                        DARREN B. BASTIAN, an individual, and
                                                                   17   JEFFREY BASTIAN, an individual                 The Honorable David O. Carter
                                                                                                                       Mag. Judge Hon. Karen E. Scott
                                                                   18   Plaintiffs,

                                                                   19   v.

                                                                   20   UNIQUE INVESTMENT
                                                                        CORPORATION, a California corporation,
                                                                   21   JOHN MAKOFF, individually and as
                                                                        trustee of the JOHN G. MAKOFF AND
                                                                   22   JUSTINE MARIE MAKOFF FAMILY
                                                                        TRUST U/D/T dated April 1, 1999; JOE
                                                                   23   PHILLIPS, individually and as trustee of the
                                                                        JOSEPH GERALD PHILLIPS AND
                                                                   24   LAURA JEAN PHILLIPS REVOCABLE
                                                                        TRUST U/D/T dated October 17, 2001,
                                                                   25
                                                                   26   Defendants.

                                                                   27   JOHN G. MAKOFF, an individual;
                                                                   28   JOSEPH G. PHILLIPS, an individual;
                                                                        UNIQUE INVESTMENT
                                                                                                                               [PROPOSED] PROTECTIVE ORDER

                                                                                                                                              4829-0641-5765.v1
                                                 1    CORPORATION, a California corporation,
                                                 2    Counterclaim Plaintiffs,
                                                 3          v.
                                                 4    DESERET TRUST COMPANY, a Utah
                                                      non-profit corporation, as successor-trustee
                                                 5    of the MELANIE L. BASTIAN TRUST
                                                      dated July 25, 2001, as amended; C.
                                                 6    RICHARD BASTIAN, an individual;
                                                      ROBERT A. BASTIAN, an individual;
                                                 7    DARREN B. BASTIAN, an individual; and
                                                      JEFFREY BASTIAN, an individual, and
                                                 8    DOES 1 through 10, inclusive,
                                                 9    Counterclaim Defendants.
                                                 10
                                                            Pursuant to the Court’s authority under Fed. R. Civ. P. 26(c), and with the
                                                 11
                                                      stipulation and agreement of the parties and good cause, it is hereby ORDERED:
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12
                600 ANTON BLVD, SUITE 1400




                                                      1.    A. PURPOSES AND LIMITATIONS
                    ATTORNEYS AT LAW




                                                 13
                                                            Discovery in this action is likely to involve production of confidential,
                                                 14
                                                      proprietary, or private information for which special protection from public
                                                 15
                                                      disclosure and from use for any purpose other than prosecuting this litigation may
                                                 16
                                                      be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                 17
                                                      enter the following Stipulated Protective Order. The parties acknowledge that this
                                                 18
                                                      Order does not confer blanket protections on all disclosures or responses to
                                                 19
                                                      discovery and that the protection it affords from public disclosure and use extends
                                                 20
                                                      only to the limited information or items that are entitled to confidential treatment
                                                 21
                                                      under the applicable legal principles. The parties further acknowledge, as set forth
                                                 22
                                                      in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                                 23
                                                      file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                 24
                                                      procedures that must be followed and the standards that will be applied when a
                                                 25
                                                      party seeks permission from the court to file material under seal.
                                                 26
                                                            B. GOOD CAUSE STATEMENT: This action is likely to involve customer,
                                                 27
                                                      investor, research, financial, commercial, personal, technical, and/or other valuable
                                                 28

                                                                                               -2-              [PROPOSED] PROTECTIVE ORDER
                                                 1    proprietary information for which special protection from public disclosure and
                                                 2    from use for any purpose other than prosecution of this action is warranted. Such
                                                 3    confidential and proprietary materials and information consist of, among other
                                                 4    things, confidential business or financial information, information regarding
                                                 5    confidential business practices, or other confidential research, development, or
                                                 6    commercial information (including information implicating privacy rights of third
                                                 7    parties), information otherwise generally unavailable to the public, or which may be
                                                 8    privileged or otherwise protected from disclosure under state or federal statutes,
                                                 9    court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                 10   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                 11   discovery materials, to adequately protect information the parties are entitled to
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   of such material in preparation for and in the conduct of trial, to address their
                                                 14   handling at the end of the litigation, and serve the ends of justice, a protective order
                                                 15   for such information is justified in this matter. It is the intent of the parties that
                                                 16   information will not be designated as confidential for tactical reasons and that
                                                 17   nothing be so designated without a good faith belief that it has been maintained in a
                                                 18   confidential, non-public manner, and there is good cause why it should not be part
                                                 19   of the public record of this case.
                                                 20   2.     DEFINITIONS
                                                 21          2.1 Action: The action identified in this caption, Deseret Trust Company, et
                                                 22   al. v. Unique Investment Corporation, et al., Case No. 8:18-cv-01180-DOC-KES.
                                                 23   This includes any additional claims that may be brought against or by parties joined
                                                 24   through impleader, intervention, or otherwise.
                                                 25          2.2 Challenging Party: a Party or Non-Party that challenges the designation
                                                 26   of information or items under this Order.
                                                 27          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                                                 28   how it is generated, stored or maintained) or tangible things that qualify for

                                                                                                 -3-               [PROPOSED] PROTECTIVE ORDER
                                                 1    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                 2    the Good Cause Statement.
                                                 3          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                 4    support staff).
                                                 5          2.5 Designating Party: a Party or Non-Party that designates information or
                                                 6    items that it produces in disclosures or in responses to discovery as
                                                 7    “CONFIDENTIAL.”
                                                 8          2.6 Disclosure or Discovery Material: all items or information, regardless of
                                                 9    the medium or manner in which it is generated, stored, or maintained (including,
                                                 10   among other things, testimony, transcripts, and tangible things), that are produced
                                                 11   or generated in disclosures or responses to discovery in this matter.
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12         2.7 Expert: a person with specialized knowledge or experience in a matter
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                 14   an expert witness or as a consultant in this Action.
                                                 15         2.8 House Counsel: attorneys who are employees of a party to this Action.
                                                 16   House Counsel does not include Outside Counsel of Record or any other outside
                                                 17   counsel.
                                                 18         2.9 Non-Party: any natural person, partnership, corporation, association, or
                                                 19   other legal entity not named as a Party to this Action.
                                                 20         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                 21   to this Action but are retained to represent or advise a party to this Action and have
                                                 22   appeared in this Action on behalf of that party or are affiliated with a law firm
                                                 23   which has appeared on behalf of that party, and includes support staff.
                                                 24         2.11 Party: any party to this Action, including all of its officers, directors,
                                                 25   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                 26   support staffs).
                                                 27         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                 28   Discovery Material in this Action.

                                                                                                -4-              [PROPOSED] PROTECTIVE ORDER
                                                 1          2.13 Professional Vendors: persons or entities that provide litigation support
                                                 2    services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                 3    demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                 4    and their employees and subcontractors.
                                                 5          2.14 Protected Material: any Disclosure or Discovery Material that is
                                                 6    designated as “CONFIDENTIAL.”
                                                 7          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                 8    from a Producing Party.
                                                 9    3.    SCOPE
                                                 10         The protections conferred by this Stipulation and Order cover not only
                                                 11   Protected Material (as defined above), but also (1) any information copied or
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   compilations of Protected Material; and (3) any testimony, conversations, or
                                                 14   presentations by Parties or their Counsel that might reveal Protected Material.
                                                 15         Any use of Protected Material at trial shall be governed by the orders of the
                                                 16   trial judge. This Order does not govern the use of Protected Material at trial.
                                                 17   4.    DURATION
                                                 18         Once a case proceeds to trial, all of the information that was designated as
                                                 19   confidential or maintained pursuant to this protective order becomes public and will
                                                 20   be presumptively available to all members of the public, including the press, unless
                                                 21   compelling reasons supported by specific factual findings to proceed otherwise are
                                                 22   made to the trial judge in advance of the trial. See Kamakana v. City and County of
                                                 23   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
                                                 24   showing for sealing documents produced in discovery from “compelling reasons”
                                                 25   standard when merits-related documents are part of court record). Accordingly, the
                                                 26   terms of this protective order do not extend beyond the commencement of the trial.
                                                 27         Except as set forth above, after final disposition of this litigation, the
                                                 28   confidentiality obligations imposed by this Order shall remain in effect until a

                                                                                                -5-              [PROPOSED] PROTECTIVE ORDER
                                                 1    Designating Party agrees otherwise in writing or a court order otherwise directs.
                                                 2    Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                                                 3    defenses in this Action, with or without prejudice; and (2) final judgment herein
                                                 4    after the completion and exhaustion of all appeals, rehearings, remands, trials, or
                                                 5    reviews of this Action, including the time limits for filing any motions or
                                                 6    applications for extension of time pursuant to applicable law.
                                                 7    5.    DESIGNATING PROTECTED MATERIAL
                                                 8          5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                                 9    Each Party or Non-Party that designates information or items for protection under
                                                 10   this Order must take care to limit any such designation to specific material that
                                                 11   qualifies under the appropriate standards. The Designating Party must designate for
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12   protection only those parts of material, documents, items, or oral or written
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   communications that qualify so that other portions of the material, documents,
                                                 14   items, or communications for which protection is not warranted are not swept
                                                 15   unjustifiably within the ambit of this Order.
                                                 16         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                 17   that are shown to be clearly unjustified or that have been made for an improper
                                                 18   purpose (e.g., to unnecessarily encumber the case development process or to
                                                 19   impose unnecessary expenses and burdens on other parties) may expose the
                                                 20   Designating Party to sanctions.
                                                 21         If it comes to a Designating Party’s attention that information or items that it
                                                 22   designated for protection do not qualify for protection, that Designating Party must
                                                 23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                 24         5.2 Manner and Timing of Designations. Except as otherwise provided in this
                                                 25   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                 26   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                 27   under this Order must be clearly so designated before the material is disclosed or
                                                 28   produced.

                                                                                               -6-             [PROPOSED] PROTECTIVE ORDER
                                                 1          Designation in conformity with this Order requires:
                                                 2          (a) for information in documentary form (e.g., paper or electronic documents,
                                                 3    but excluding transcripts of depositions or other pretrial or trial proceedings), that
                                                 4    the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
                                                 5    (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
                                                 6    material. If only a portion or portions of the material on a page qualifies for
                                                 7    protection, the Producing Party also must clearly identify the protected portion(s)
                                                 8    (e.g., by making appropriate markings in the margins).
                                                 9          A Party or Non-Party that makes original documents available for inspection
                                                 10   need not designate them for protection until after the inspecting Party has indicated
                                                 11   which documents it would like copied and produced. During the inspection and
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12   before the designation, all of the material made available for inspection shall be
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                 14   documents it wants copied and produced, the Producing Party must determine
                                                 15   which documents, or portions thereof, qualify for protection under this Order. Then,
                                                 16   before producing the specified documents, the Producing Party must affix the
                                                 17   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                 18   portion or portions of the material on a page qualifies for protection, the Producing
                                                 19   Party also must clearly identify the protected portion(s) (e.g., by making
                                                 20   appropriate markings in the margins).
                                                 21         (b) for testimony given in depositions, the Designating Party must identify
                                                 22   the Disclosure or Discovery Material on the record, before the close of the
                                                 23   deposition.
                                                 24         (c) for information produced in some form other than documentary and for
                                                 25   any other tangible items, that the Producing Party affix in a prominent place on the
                                                 26   exterior of the container or containers in which the information is stored the legend
                                                 27   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                 28   protection, the Producing Party, to the extent practicable, shall identify the

                                                                                                -7-              [PROPOSED] PROTECTIVE ORDER
                                                 1    protected portion(s).
                                                 2          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                 3    failure to designate qualified information or items does not, standing alone, waive
                                                 4    the Designating Party’s right to secure protection under this Order for such
                                                 5    material. Upon timely correction of a designation, the Receiving Party must make
                                                 6    reasonable efforts to assure that the material is treated in accordance with the
                                                 7    provisions of this Order.
                                                 8    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                 9          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                                                 10   designation of confidentiality at any time that is consistent with the Court’s
                                                 11   Scheduling Order.
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   resolution process under Local Rule 37.1 et seq. or follow the procedures for
                                                 14   informal, telephonic discovery hearings on the Court's website.
                                                 15         6.3 The burden of persuasion in any such challenge proceeding shall be on
                                                 16   the Designating Party. Frivolous challenges, and those made for an improper
                                                 17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                 18   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                 19   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                 20   continue to afford the material in question the level of protection to which it is
                                                 21   entitled under the Producing Party’s designation until the Court rules on the
                                                 22   challenge.
                                                 23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                 24         7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                                 25   disclosed or produced by another Party or by a Non-Party in connection with this
                                                 26   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                 27   Protected Material may be disclosed only to the categories of persons and under the
                                                 28   conditions described in this Order. When the Action has been terminated, a

                                                                                               -8-              [PROPOSED] PROTECTIVE ORDER
                                                 1    Receiving Party must comply with the provisions of section 13 below (FINAL
                                                 2    DISPOSITION). Protected Material must be stored and maintained by a Receiving
                                                 3    Party at a location and in a secure manner that ensures that access is limited to the
                                                 4    persons authorized under this Order.
                                                 5          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                 6    otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                 7    Receiving Party may disclose any information or item designated
                                                 8    “CONFIDENTIAL” only to:
                                                 9          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                 10   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                 11   to disclose the information for this Action;
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12         (b) the officers, directors, and employees (including House Counsel) of the
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                 14         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                 15   disclosure is reasonably necessary for this Action and who have signed the
                                                 16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                 17         (d) the court and its personnel;
                                                 18         (e) court reporters and their staff;
                                                 19         (f) professional jury or trial consultants, mock jurors, and Professional
                                                 20   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                 21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                 22         (g) the author or recipient of a document containing the information or a
                                                 23   custodian or other person who otherwise possessed or knew the information;
                                                 24         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                 25   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                 26   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                                 27   will not be permitted to keep any confidential information unless they sign the
                                                 28   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                                                                                   -9-          [PROPOSED] PROTECTIVE ORDER
                                                 1    agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                 2    deposition testimony or exhibits to depositions that reveal Protected Material may
                                                 3    be separately bound by the court reporter and may not be disclosed to anyone
                                                 4    except as permitted under this Stipulated Protective Order; and
                                                 5          (i) any mediator or settlement officer, and their supporting personnel,
                                                 6    mutually agreed upon by any of the parties engaged in settlement discussions.
                                                 7    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                 8    IN OTHER LITIGATION
                                                 9          If a Party is served with a subpoena or a court order issued in other litigation
                                                 10   that compels disclosure of any information or items designated in this Action as
                                                 11   “CONFIDENTIAL,” that Party must:
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12         (a) promptly notify in writing the Designating Party. Such notification shall
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   include a copy of the subpoena or court order;
                                                 14         (b) promptly notify in writing the party who caused the subpoena or order to
                                                 15   issue in the other litigation that some or all of the material covered by the subpoena
                                                 16   or order is subject to this Protective Order. Such notification shall include a copy of
                                                 17   this Stipulated Protective Order; and
                                                 18         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                 19   by the Designating Party whose Protected Material may be affected.
                                                 20         If the Designating Party timely seeks a protective order, the Party served with
                                                 21   the subpoena or court order shall not produce any information designated in this
                                                 22   action as “CONFIDENTIAL” before a determination by the court from which the
                                                 23   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                 24   permission. The Designating Party shall bear the burden and expense of seeking
                                                 25   protection in that court of its confidential material and nothing in these provisions
                                                 26   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                 27   to disobey a lawful directive from another court.
                                                 28

                                                                                               - 10 -           [PROPOSED] PROTECTIVE ORDER
                                                 1    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                 2    PRODUCED IN THIS LITIGATION
                                                 3          (a) The terms of this Order are applicable to information produced by a Non-
                                                 4    Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                 5    produced by Non-Parties in connection with this litigation is protected by the
                                                 6    remedies and relief provided by this Order. Nothing in these provisions should be
                                                 7    construed as prohibiting a Non-Party from seeking additional protections.
                                                 8          (b) In the event that a Party is required, by a valid discovery request, to
                                                 9    produce a Non-Party’s confidential information in its possession, and the Party is
                                                 10   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                 11   confidential information, then the Party shall:
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12                (1) promptly notify in writing the Requesting Party and the Non-Party
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   that some or all of the information requested is subject to a confidentiality
                                                 14   agreement with a Non-Party;
                                                 15                (2) promptly provide the Non-Party with a copy of the Stipulated
                                                 16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                 17   specific description of the information requested; and
                                                 18                (3) make the information requested available for inspection by the
                                                 19   Non-Party, if requested.
                                                 20         (c) If the Non-Party fails to seek a protective order from this court within 14
                                                 21   days of receiving the notice and accompanying information, the Receiving Party
                                                 22   may produce the Non-Party’s confidential information responsive to the discovery
                                                 23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                 24   not produce any information in its possession or control that is subject to the
                                                 25   confidentiality agreement with the Non-Party before a determination by the court.
                                                 26   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                 27   expense of seeking protection in this court of its Protected Material.
                                                 28

                                                                                               - 11 -           [PROPOSED] PROTECTIVE ORDER
                                                 1    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                 3    Protected Material to any person or in any circumstance not authorized under this
                                                 4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                 5    writing the Designating Party of the unauthorized disclosures, (b) use its best
                                                 6    efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                                                 7    person or persons to whom unauthorized disclosures were made of all the terms of
                                                 8    this Order, and (d) request such person or persons to execute the “Acknowledgment
                                                 9    and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                 10   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                 11   PROTECTED MATERIAL
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12         When a Producing Party gives notice to Receiving Parties that certain
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   inadvertently produced material is subject to a claim of privilege or other
                                                 14   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                 15   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                 16   whatever procedure may be established in an e-discovery order that provides for
                                                 17   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                 18   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                 19   of a communication or information covered by the attorney-client privilege or work
                                                 20   product protection, the parties may incorporate their agreement in the stipulated
                                                 21   protective order submitted to the court.
                                                 22   12.   MISCELLANEOUS
                                                 23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                 24   person to seek its modification by the Court in the future.
                                                 25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                 26   Protective Order no Party waives any right it otherwise would have to object to
                                                 27   disclosing or producing any information or item on any ground not addressed in
                                                 28   this Stipulated Protective Order. Similarly, no Party waives any right to object on

                                                                                                 - 12 -         [PROPOSED] PROTECTIVE ORDER
                                                 1    any ground to use in evidence of any of the material covered by this Protective
                                                 2    Order.
                                                 3          12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                 4    Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                 5    may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                 6    specific Protected Material at issue. If a Party's request to file Protected Material
                                                 7    under seal is denied by the court, then the Receiving Party may file the information
                                                 8    in the public record unless otherwise instructed by the court.
                                                 9    13. FINAL DISPOSITION
                                                 10         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                 11   days of a written request by the Designating Party, each Receiving Party must
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12   return all Protected Material to the Producing Party or destroy such material. As
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                 14   compilations, summaries, and any other format reproducing or capturing any of the
                                                 15   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                 16   Receiving Party must submit a written certification to the Producing Party (and, if
                                                 17   not the same person or entity, to the Designating Party) by the 60-day deadline that
                                                 18   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                 19   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                 20   copies, abstracts, compilations, summaries or any other format reproducing or
                                                 21   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                 22   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                 23   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                 24   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                 25   work product, even if such materials contain Protected Material. Any such archival
                                                 26   copies that contain or constitute Protected Material remain subject to this Protective
                                                 27   Order as set forth in Section 4 (DURATION). Furthermore, notwithstanding this
                                                 28   provision, a Receiving Party shall not be required to return or destroy any Protected

                                                                                               - 13 -            [PROPOSED] PROTECTIVE ORDER
                                                 1    Material that is or that constitutes information regarding a business and/or company
                                                 2    in which the Receiving Party owns a membership and/or ownership interest.
                                                 3          14. Any violation of this Order may be punished by any and all appropriate
                                                 4    measures including, without limitation, contempt proceedings and/or monetary
                                                 5    sanctions.
                                                 6
                                                 7          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                 8    Dated: April 25, 2019                 _________________________________
                                                 9                                          KAREN E. SCOTT
                                                                                            United States Magistrate Judge
                                                 10
                                                 11
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13
                                                 14
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28

                                                                                             - 14 -           [PROPOSED] PROTECTIVE ORDER
                                                 1                                         EXHIBIT A
                                                 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                 3
                                                 4             I, _________________ [print or type full name], of _____________ [print or
                                                 5    type full address], declare under penalty of perjury that I have read in its entirety and
                                                 6    understand the Stipulated Protective Order that was issued by the United States
                                                 7    District Court for the Central District of California on [date] in the case of _______
                                                 8    [insert formal name of the case and the number and initials assigned to it by the
                                                 9    court]. I agree to comply with and to be bound by all the terms of this Stipulated
                                                 10   Protective Order and I understand and acknowledge that failure to so comply could
                                                 11   expose me to sanctions and punishment in the nature of contempt. I solemnly
SNELL & WILMER
             COSTA MESA, CALIFORNIA 92626-7689




                                                 12   promise that I will not disclose in any manner any information or item that is subject
                600 ANTON BLVD, SUITE 1400
                    ATTORNEYS AT LAW




                                                 13   to this Stipulated Protective Order to any person or entity except in strict compliance
                                                 14   with the provisions of this Order. I further agree to submit to the jurisdiction of the
                                                 15   United States District Court for the Central District of California for enforcing the
                                                 16   terms of this Stipulated Protective Order, even if such enforcement proceedings occur
                                                 17   after termination of this action. I hereby appoint _____________[print or type full
                                                 18   name] of _________________ [print or type full address and telephone number] as
                                                 19   my California agent for service of process in connection with this action or any
                                                 20   proceedings related to enforcement of this Stipulated Protective Order.
                                                 21   Date: _______________
                                                 22   City and State where sworn and signed: ________________________
                                                 23
                                                 24   Printed name: _____________________
                                                 25
                                                 26   Signature: ________________________
                                                      4821-0571-2277.1
                                                 27
                                                 28

                                                                                               - 15 -            [PROPOSED] PROTECTIVE ORDER
